—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered November 27, 2000, convicting him of conspiracy in the fifth degree, criminal possession of stolen *453property in the third degree, grand larceny in the third degree, and official misconduct, upon a jury verdict, and sentencing him to a determinate term of imprisonment of 90 days and five years probation.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for resentencing in accordance with CPL 380.20, and for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim of ineffective assistance of counsel involves matters outside the record and is therefore not properly presented on direct appeal (see People v Bennett, 284 AD2d 338).
The Supreme Court failed to pronounce a clear sentence on each of the counts of which the defendant was convicted. Therefore, the matter must be remitted to the Supreme Court, Kings County, for resentencing in accordance with CPL 380.20 (see People v Sturgis, 69 NY2d 816; People v McFadden, 261 AD2d 417; People v Cuccuru, 236 AD2d 419).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, are without merit. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.